Allowable Subject Matter
	Claims 25-44 are allowed.

Closest references found:
("20150319621"|"20170208454"|"20180092093"|"20170170888")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
allocating, at a spectrum access server (SAS), a first portion and a second portion of a frequency band to an operator in response to receiving a request from a base station to allocate resources for wireless connectivity within a geographic area, wherein the first portion and the second portion are separated by a frequency bandwidth that is larger than a threshold determined based on a frequency bandwidth allocated to incumbents; and activating, at the SAS subsequent to allocating the first and second portions, a dynamic protection area (DPA) in response to detecting an incumbent that is allocated a third portion of the frequency band for use within the DPA, wherein the base station is required to vacate the first portion in response to the first portion overlapping the third portion and the geographic area overlapping the DPA

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649